DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/20 and 2/4/22 is being considered by the examiner.

				Claim Status
Claims 1-17 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 10, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “flow suitably” is unclear and indefinite. What does flow suitably mean? What is flowing in this claim and what are the metes and bounds of the term “suitably”? Please clarify how a particular depth and width allow for “flow suitably”.

Claims 8, 10, 14, and 17, the limitation “suitably” is unclear and indefinite. What does suitably mean relative to a coating? What constitutes a suitable coating? Does a particular amount of the surface of the insert or the plate have to be coated for the coating to be “suitably”? Please clarify the metes and bounds of the term suitably.

Regarding Claims 16 and 17, the limitations “the at least one well or the insert” (claim 16) and “at least one of the wells or the insert is coated” (claim 17) is unclear and indefinite. Both of these claims are based on claim 13 and claim 13 recites “an insert for use in a multi-well cell culture plate”. Only the insert is positively recited and no well is recited. Therefore, it is unclear what the at least one well or the at least one wells refers to. Please clarify whether claim 13 intends to include a well or at least one well. 

Claim 5 is rejected by virtue of dependency on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US Pub 2016/0097028).

Regarding Claim 1, Tung teaches a method of reducing or preventing the agglomeration of spheroids comprising the use of a cell culture device (Fig. 1) comprising: 
a cell culture chamber comprising a base and side walls extending from the base to enclose a volume of the cell culture chamber ([0027] FIG. 1 illustrates a microfluidic device 1 according to a first embodiment of the present disclosure, which is used for cell spheroid formation. The microfluidic device 1 substantially comprises a main body 10); 
an inlet in the base or side walls of the cell culture chamber adapted for fluid communication into the chamber (it has two inlets 111 and an outlet 113, both of which are open to the outside.); and 
an outlet in the base or side walls of the cell culture chamber adapted for fluid communication out of the chamber (it has two inlets 111 and an outlet 113, both of which are open to the outside.); 
wherein the base of the cell culture chamber comprises a discontinuous surface adapted to reduce or prevent the agglomeration of spheroids (A plurality of chambers 121 for culturing cell spheroids are formed underneath and open to the fluid channel 115. The fluid channel 115 diverges into two smaller channels which communicate to the outside through each of the two inlets 111).  

Regarding Claim 2, Tung teaches the method according to claim 1, comprising: (i) providing one or more individual spheroids; (ii) transferring the individual spheroid(s) into the cell culture chamber of the cell culture device; (iii) incubating the individual spheroid(s) in the cell culture device; and (iv) obtaining an individual spheroid(s) on the discontinuous surface of the cell culture device ([0030] After the cell spheroids 133 in the chambers 121 grow to a suitable size, they can be harvested. As shown in FIG. 3B, the fluid channel 115 is introduced to a culture medium 140 from the inlets 111 to flush the cell spheroids 133 out from the chambers 121. The culture medium 140 flushes at a sufficiently high flow rate in the fluid channel 115 so that a low-pressure area is formed over the chambers 121; the cell spheroids 133 are thus sucked from the chambers 121 and flow into the fluid channel 115. At the outlet 113, a pipette 150 is used to collect these cell spheroids 301. The cell spheroids 301 are then pipetted out from the outlet 113. In this way, the cell spheroids 133 can be harvested from the microfluidic device 1 in an efficient manner by controlling the flow rate through the fluid channel 115 with greater integrity, minus additional instrumentation and tedious procedures.).
  
Regarding Claim 3, Tung teaches the method according to claim 2, wherein a known number of individual spheroids are transferred in step (ii) ([0030] The culture medium 140 flushes at a sufficiently high flow rate in the fluid channel 115 so that a low-pressure area is formed over the chambers 121; the cell spheroids 133 are thus sucked from the chambers 121) and a known number of individual spheroids are obtained in step (iv) ([0032] Therefore, the 3D cell spheroids 133 harvested from the microfluidic device 1 are particularly suitable to be exploited for flow cytometry assays due to the ample cell numbers.)  

Regarding Claim 9, Tung teaches the method according to claim 1, wherein between about 40 to about 100 spheroids are transferred to the cell culture chamber of the cell culture device ([0029] Thus, the microfluidic device disclosed in the present invention can culture and collect a number of cell spheroids up to 100 times more than those formed in conventional microfluidic devices.)

Regarding Claim 10, Tung teaches the method according to claim 1 , wherein a medium flow is applied to the cell culture chamber of the cell culture device, suitably, wherein the flow rate is between about 10 to about 1000 µL/min ( The culture medium 140 flushes at a sufficiently high flow rate in the fluid channel 115 so that a low-pressure area is formed over the chambers 121; the cell spheroids 133 are thus sucked from the chambers 121 and flow into the fluid channel 115. A high flow rate in a microfluidic device would fall in the range of between about 10 to about 1000 µL/min).  

Regarding Claim 12, Tung teaches a multi-well cell culture plate (microfluidic device with wells for cell culture) wherein at least one of the wells of the multi-well cell culture plate (wells would be chambers 121) and/or an insert contained in at least one of the wells of the multi- well cell culture plate (the examiner notes the term “or” means that the limitation following “or” is not required as part of the structure of the claimed device) comprises a discontinuous surface adapted to reduce or prevent the agglomeration of spheroids.  

Regarding Claim 15, Tung teaches the multi-well cell culture plate according to claim 12, wherein the at least one well or the insert comprises an individualised single spheroid (The cells 131 are trapped and gradually deposit in the chambers 121 due to gravity and then form the cell spheroids 133 in each of the chambers 121. The cells would be capable is forming an individualised single spheroid).  

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell (EP 0552412).
Regarding Claim 11, O’Connell teaches use of a cell culture device for reducing or preventing the agglomeration of spheroids, said cell culture device comprising: 
a cell culture chamber comprising a base and side walls extending from the base to enclose a volume of the cell culture chamber (Fig. 1, a cell culture flask 1), 
an inlet in the base or side walls of the cell culture chamber adapted for fluid communication into the chamber (open-ended neck 20); and 
an outlet in the base or side walls of the cell culture chamber adapted for fluid communication out of the chamber (open-ended neck 20, the inlet is not distinct from the outlet in the claimed device and in the prior art of O’Connell the open-ended neck is the inlet and the outlet for adding or removing a sample from the flask); 
wherein the base of the cell culture chamber comprises a discontinuous surface adapted to reduce or prevent the agglomeration of spheroids (Fig. 1, The interior surface of bottom wall 4 of flask 1 is provided with a plurality of continuous parallel raised ridges 24 to provide several grooves, or valleys, therebetween, page 3, lines 33-34 The discontinuous surface would be capable of reducing or preventing the agglomeration of spheroids).  

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Julio (WO 2014/173832).
Regarding Claim 13, De Julio teaches an insert for use in a multi-well cell culture plate (the support may be provided as an insert to be disposed within a vessel or well thereof) comprising a discontinuous surface adapted to reduce or prevent the agglomeration of spheroids (The membrane may take any form or shape. The membrane may take the form of a flat planar structure, for example a disc. The membrane may form a continuous and/or a discontinuous surface. The membrane may comprise a regular and/or irregular profile with an irregular and/or regular undulating cross-section.).  

Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (WO 2016/069895).

Regarding Claim 13, Martin teaches an insert for use in a multi-well cell culture plate comprising a discontinuous surface adapted to reduce or prevent the agglomeration of spheroids ([0026] The spheroid-promoting cell culture insert 100 includes a body having a first open end 101 and a second end 102 wherein the end 102 defines an opening. A porous membrane 120 can cover the opening of the second end. In some embodiments, the porous membrane 120 can be adherent to cells. In other embodiments, the porous membrane 120, or a portion thereof, can be non-adherent to cells 200. [0031] In some embodiments, the spheroid formed by the cells 200 occludes the porous membrane 120 of the spheroid-promoting cell culture insert. (See for example, Fig. 1A). In some aspects, this occlusion prevents the passage of proteins, small molecules, and/or media from going around the spheroid.).

Regarding Claim 16, Martin teaches the insert of claim 13, wherein the at least one well (the examiner notes the one well is not claimed in claim 13, only an insert is claimed) or the insert comprises an individualised single spheroid ([0026] The spheroid-promoting cell culture insert 100 includes a body having a first open end 101 and a second end 102 wherein the end 102 defines an opening. A porous membrane 120 can cover the opening of the second end. In some embodiments, the porous membrane 120 can be adherent to cells. In other embodiments, the porous membrane 120, or a portion thereof, can be non-adherent to cells 200. [0031] In some embodiments, the spheroid formed by the cells 200 occludes the porous membrane 120 of the spheroid-promoting cell culture insert. (See for example, Fig. 1A). In some aspects, this occlusion prevents the passage of proteins, small molecules, and/or media from going around the spheroid.).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Pub 2016/0097028), in view of Ravkin (US Pub 2003/0129654).
Regarding Claims 4, 5, and 6, Tung teaches the method according to claim 1.
Tung is silent to the discontinuous surface comprises a plurality of grooves in which the grooves form a plurality of concentric rings on the base of the cell culture chamber, and the discontinuous surface comprises a plurality of holes having a closed bottom and an open top, 
Ravkin teaches in the related art of particles and a microplate. [0343] This section describes a coded particle 990 showing the use of circular diffraction gratings 992 to form an interference code; see FIG. 37. Here, the grooves/ridges of the grating form concentric rings with a fixed spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the discontinuous surface in the device of Tung to include a plurality of grooves forming a plurality of concentric rings on the base of the cell culture chamber such that the holes (grooves) have a closed bottom and an open top, as taught by Ravkin, to allow for circular intensity maxima, as taught by Ravkin, in [0343].
Modified Tung is silent to the depth and width of the grooves is between about 200 to about 1000 µm, flow suitably, between about 200 to about 600 µm, and the size of the holes corresponding in depth and width to be about 10% greater than the largest diameter of a spheroid.  
Regarding the depth and width of the grooves, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the depth and the width are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the depth and width of the grooves to be between about 200 to about 1000 µm, flow suitably, between about 200 to about 600 µm, and the size of the holes corresponding in depth and width to be about 10% greater than the largest diameter of a spheroid in the device of modified Tung to allow for trapping particles of a particular size and separate larger particles. 
	
	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Pub 2016/0097028), in view of Angeloni Suter (US Pub 2013/0022500).

Regarding Claim 7, Tung teaches the method according to claim 1.
Tung is silent to the cell culture chamber is manufactured from PEEK.
Angeloni Suter teaches the clamping insert of claim 1, wherein the inner holder and/or the lower support is/are made of PEEK, polycarbonate, polystyrene or other plastics compatible with cell culture. See Claim 8. [0045] Thus, to this end, the insert according to the invention comprises a lower support 12 (FIGS. 1a and 1b) comprising a hollow member 14 sized to be engaged in a well of a microplate, preferably of a standard microplate. The hollow member 14 could be made in different suitable materials, like plastic or aluminium. PEEK (polyether ether ketone). [0048] The insert according to the invention comprises furthermore an inner holder 22 (FIGS. 2a and 2b) sized to be adjusted inside the hollow member 14. This inner holder 22 can be made of plastic, especially PEEK (polyether ether ketone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the insert, in the device of Tung, to be PEEK, as taught by Angeloni Suter, in order to utilize a material that resists typical sterilization conditions and they can be injection moulded in a low-cost production process, as taught by Angeloni Suter, in [0045].

Regarding Claim 14, Tung teaches the multi-well cell culture plate according to claim 12.
Tung is silent to the plate and/or the insert is manufactured from PEEK; or wherein at least one of the wells or the insert is coated, suitably, wherein the coating is a coating of poly(p-xylylene) polymer.  
Angeloni Suter teaches the clamping insert of claim 1, wherein the inner holder and/or the lower support is/are made of PEEK, polycarbonate, polystyrene or other plastics compatible with cell culture. See Claim 8. [0045] Thus, to this end, the insert according to the invention comprises a lower support 12 (FIGS. 1a and 1b) comprising a hollow member 14 sized to be engaged in a well of a microplate, preferably of a standard microplate. The hollow member 14 could be made in different suitable materials, like plastic or aluminium. PEEK (polyether ether ketone). [0048] The insert according to the invention comprises furthermore an inner holder 22 (FIGS. 2a and 2b) sized to be adjusted inside the hollow member 14. This inner holder 22 can be made of plastic, especially PEEK (polyether ether ketone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate (or insert), in the device of Tung, to be PEEK, as taught by Angeloni Suter, in order to utilize a material that resists typical sterilization conditions and they can be injection moulded in a low-cost production process, as taught by Angeloni Suter, in [0045].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Pub 2016/0097028), in view of Graefing (WO 2006/089354).
Regarding Claim 8, Tung teaches the method according to claim 1.
Tung is silent to the cell culture chamber is coated, suitably, wherein the coating is a coating of poly(p-xylylene) polymer.  
Graefing teaches in the related art of a culture device. One or all parts of the device may be coated on one or all surfaces with a barrier layer, such as Parylene (parylene is poly(p-xylylene) polymer), in order to render the bulk material non-cytotoxic, to lower the water absorption of the bulk material, to lower the water vapour absorption of the bulk material, and to protect the bulk material from potential harmful interaction with culture medium or culture oil. See page 5, lines 28-32.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coating of parylene (poly(p-xylylene), as taught by Graefing, to the device of Tung, to allow for a noncytotoxic coating as taught by Graefing.
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2016/069895), in view of Angeloni Suter (US Pub 2013/0022500).
Regarding Claim 17, Martin teaches the insert of claim 13.
Martin is silent to wherein the plate (the examiner notes the plate is not claimed in claim 13, only an insert is claimed) and/or the insert is manufactured from PEEK; or wherein at least one of the wells (the examiner notes the one well is not claimed in claim 13, only an insert is claimed) or the insert is coated, suitably, wherein the coating is a coating of poly(p-xylylene) polymer.
Angeloni Suter teaches the clamping insert of claim 1, wherein the inner holder and/or the lower support is/are made of PEEK, polycarbonate, polystyrene or other plastics compatible with cell culture. See Claim 8. [0045] Thus, to this end, the insert according to the invention comprises a lower support 12 (FIGS. 1a and 1b) comprising a hollow member 14 sized to be engaged in a well of a microplate, preferably of a standard microplate. The hollow member 14 could be made in different suitable materials, like plastic or aluminium. PEEK (polyether ether ketone). [0048] The insert according to the invention comprises furthermore an inner holder 22 (FIGS. 2a and 2b) sized to be adjusted inside the hollow member 14. This inner holder 22 can be made of plastic, especially PEEK (polyether ether ketone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the insert, in the device of Martin, to be PEEK, as taught by Angeloni Suter, in order to utilize a material that resists typical sterilization conditions and they can be injection moulded in a low-cost production process, as taught by Angeloni Suter, in [0045].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796